Citation Nr: 0515018	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  01-03 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 2001 to September 
2004 with eleven months and 24 days of prior active service.

This appeal is currently being handled by the Baltimore, 
Maryland Regional Office (RO).  The case was remanded from 
the Board to the RO in October 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral plantar fasciitis.

In May 2000, the veteran filed a claim of entitlement to 
service connection for bilateral plantar fasciitis.  This 
claim was denied by rating decision in September 2000 and the 
veteran perfected an appeal to the Board.  The case was 
remanded from the Board to the RO in October 2003 for 
additional development of the evidence to include obtaining a 
VA medical examination.  Additional evidentiary development 
ensued to include obtaining a VA examination in October 2004.  
The appellant did not submit a waiver of initial 
consideration of the additional evidence and a supplemental 
statement of the case was not issued.  38 C.F.R. § 19.31.

The Board notes that it cannot address an issue that was not 
previously addressed by the RO if the appellant will be 
prejudiced by the Board's consideration of such issue in the 
first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), 
and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see 
also VAOPGCPREC 16-92 (1992).  

The Board further notes that the veteran's representative 
submitted a statement in May 2005.  The representative noted 
that a VCAA notice letter had been sent to the veteran and an 
examination was conducted following the issuance of the 
October 2003 remand; however, it was further noted that the 
instant claim was never readjudicated.  As a result, the 
representative requested that this claim be remanded for 
readjudication.  

Accordingly, this case is REMANDED for the following:

The appellant's claims folder should be 
reviewed, to include specific consideration 
of the additional evidence that has been 
associated with the claims folder to include 
the report of an October 2004 VA examination.  
The appellant's claim of entitlement to 
service connection for bilateral plantar 
fasciitis should then be readjudicated.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and the applicable law and 
regulations considered pertinent to the issue 
currently on appeal. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




